PER CURIAM.
Scott Peter Zenanko, a Minnesota prisoner, appeals from .the final judgment entered in the District Court1 for the District of Minnesota granting summary judgment to appellees in his 42 U.S.C. § 1983 action. Zenanko claimed appel-lees — all prison officials — violated his right of access to the courts by enforcing an allowable-property policy and a property-exchange policy. For reversal, he argues the district court erred in (1) granting summary judgment to appellees because the policies were not based on legitimate penological interests or were exaggerated responses to legitimate interests, and (2) denying his motion for appointment of counsel. He also moves to strike a portion of appellees’ brief, claiming it raises new issues. We deny this motion.
After a thorough review of the record and the parties’ briefs, we conclude that summary judgment was proper: assuming without deciding that Zenanko showed the requisite “actual injury” from enforcement of each policy, see Lewis v. Casey, 518 U.S. 343, 349-51, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996), we conclude both policies were reasonably related to the legitimate peno-logical interests of safety and security, see Turner v. Safley, 482 U.S. 78, 89-91, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987). We find no abuse of discretion in the denial of appellant’s motion for appointment of counsel. See Davis v. Scott, 94 F.3d 444, 447 (8th Cir.1996); Nachtigall v. Class, 48 F.3d 1076, 1081-82 (8th Cir.1995). Accordingly, we affirm. See 8th Cir.R. 47B.

. The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendations of the Honorable Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.